Citation Nr: 1724388	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial compensable disability rating for allergic rhinitis. 

4.  Entitlement to compensation under 38 C.F.R. § 3.324. 

5.  Entitlement to an effective date prior to September 18, 2012 for the grant of service connection for a dog bite on the right arm.  

6.  Entitlement to an initial compensable disability rating for left knee scars. 

7.  Entitlement to an initial compensable disability rating for right knee scars. 

8.  Entitlement to an initial compensable disability rating for an appendectomy scar. 

9.  Entitlement to an initial compensable disability rating for right leg dog bite scars. 

10.  Entitlement to an initial compensable disability rating for right arm dog bite scars. 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of bilateral hearing loss, allergic rhinitis, and compensation under § 3.324 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  During her February 2017 Board hearing, prior the promulgation of a decision in the appeal, the Veteran expressed her intent to withdraw the appeals of entitlement to an earlier effective date for the grant of service connection for a right arm dog bite; and entitlement to initial compensable disability ratings for left and right knee scars, appendectomy scars, left leg dog bite scars, and right arm dog bite scars.

2.  The Veteran's tinnitus is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of entitlement to an earlier effective date for the grant of service connection for a right arm dog bite; and entitlement to initial compensable disability ratings for left and right knee scars, appendectomy scars, left leg dog bite scars, and right arm dog bite scars have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides those claims.


Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).

At her February 2017 Board hearing, the Veteran's representative indicated the Veteran wished to withdraw her claims of entitlement to an earlier effective date for the grant of service connection for a right arm dog bite; and entitlement to a compensable disability ratings for left and right knee scars, appendectomy scars, left leg dog bite scars, and right arm dog bite scars.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issues must be dismissed. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Factual Background and Analysis

The Veteran seeks service connection for tinnitus, which she contends originated in service. 

Initially, the Board notes the Veteran was diagnosed with tinnitus at a June 2009 VA examination.  Additionally, the Veteran's form DD-214, from her service in 1987, indicates that her military occupational specialty (MOS) was military police.  The Army has conceded that such an MOS has a moderate probability of noise exposure.  Likewise, the Veteran testified, at her February 2017 hearing, that she was required to go to the firing range frequently as part of her training and MOS.  Thus, the central issue is whether a link can be established between the Veteran's tinnitus and her in-service acoustic trauma. 

During her June 2009 VA examination, the Veteran reported she had a "high pitch sound 'in back' of her ears," which she noticed gradually while she was in the army and is now constant.  Likewise, at her February 2017 hearing, she proffered she first noticed the ringing in her ears towards the end of her active duty service.  The Veteran has essentially stated the tinnitus began in service and has continued since then.  As she is competent to report symptomatology and its onset, the Board finds the Veteran credible in her reports.  Therefore, resolving all doubt in the Veteran's favor, the Board finds service connection for tinnitus is warranted. 



ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to an effective date prior to September 18, 2012 for the grant of service connection for a dog bite on the right arm is dismissed.  

Entitlement to a compensable disability rating for left knee scars is dismissed. 

Entitlement to a compensable disability rating for right knee scars is dismissed. 

Entitlement to a compensable disability rating for an appendectomy scar is dismissed. 

Entitlement to a compensable disability rating for right leg dog bite scars is dismissed. 

Entitlement to a compensable disability rating for right arm dog bite scars is dismissed.


REMAND

Although further delay is regrettable, the Board finds further development is necessary before adjudicating the Veteran's claims. 

Bilateral Hearing Loss 

Regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board notes she last underwent a VA examination in June 2009, almost eight years ago.  The examiner noted the Veteran's moderate acoustic trauma in service, as well as the absence of significant noise exposure after service.  Although the examiner performed an audiological evaluation, he failed to review the Veteran's private medical records.  The examiner concluded he could not provide an opinion without resorting to speculation because the examination results showed "normal hearing bilaterally."  The Board notes when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner failed to review the Veteran's private medical records and provided a speculative opinion without the required supporting rationale.  As such, the Board finds the June 2009 VA examination inadequate for evaluation purposes. 

The Veteran submitted a private audiological evaluation in November 2013 which indicates a slight decrease in her hearing from the June 2009 VA examination.  The private physician's letter, dated July 2013, states the Veteran experienced bilateral hearing loss, and further noted the Veteran's military noise exposure.  However, the letter is unclear as to whether a relationship exists between then Veteran's in-service noise exposure and the bilateral hearing loss she currently experiences. 

Nevertheless, given the inadequate VA examination from June 2009 and the unclear private medical opinion from July 2013, as well as the indication of an increase in the Veteran's hearing loss, the Board finds a new VA examination is warranted to assess the severity and etiology of the Veteran's bilateral hearing loss. 

Allergic Rhinitis 

The Veteran last underwent a VA examination for respiratory conditions in March 2012, more than five years ago.  She was diagnosed with allergic rhinitis and a deviated septum during the examination.  During her February 2017 hearing, the Veteran reported her allergic rhinitis had worsened since her examination and that she was taking two medications, daily, to treat it.  She further testified her condition worsened with the change of seasons but it was regular year-round. 

Given that the Veteran last underwent an examination more than five years ago, and in conjunction with her indication that the condition has worsened, the Board must remand to obtain a new VA examination to assess the severity of the Veteran's service-connected allergic rhinitis.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Compensation under 38 C.F.R. § 3.324

38 C.F.R. § 3.324 provides whenever a veteran is suffering with two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

Currently, all of the Veteran's service-connected disabilities are non-compensable.  However, the Board is remanding the issues of service connection for bilateral hearing loss and increased rating for allergic rhinitis.  Additionally the Board has also granted service connection for tinnitus.  As such, the Board finds the issues are inextricably intertwined and a decision on the claim for compensation under 38 C.F.R. § 3.324 would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The claim of entitlement to compensation under 38 C.F.R. § 3.324 is therefore also remanded pending resolution of the intertwined claims.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).





Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the level and etiology of the Veteran's bilateral hearing loss.  The examiner must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service. 

Following an examination of the Veteran and a review of the relevant records and lay statements, to specifically include private medical records, the examiner must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during her period of active service or is otherwise etiologically related to her active service, to specifically include her conceded military noise exposure, and lay statements found in her NOD and hearing testimony.  Specifically, the examiner should consider the Veteran's work as military police and her reports of experiencing hearing loss in service.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary.

The examiner must provide a complete rationale for all opinions offered.  If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the severity of her service-connected allergic rhinitis.  To the extent it is reasonably possible, the examination should be scheduled during a flare-up or worsening of the Veteran's allergic rhinitis.  The electronic records should be made available to the examiner for review before the examination.

4.  Undertake any other development it determines to be warranted.

5.  Then, readjudicate the issues on appeal and determine whether the Veteran's non-compensable service-connected disabilities are of such character as clearly to interfere with normal employability in accordance with 38 C.F.R. § 3.324.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


